Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 1 of 9




                                                                 1




        1               IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
        2
            Case No. 16-cv-03099-MEH
        3   _________________________________________________________________

        4   BEYER LASER CENTER, LLC, et al.,

        5         Plaintiffs/Counter Defendants,

        6   vs.

        7   MATEJ POLOMSKY,

        8        Defendant/Counter Claimant.
            _________________________________________________________________
        9

       10              Proceedings before MICHAEL E. HEGARTY, United

       11   States Magistrate Judge, United States District Court for the

       12   District of Colorado, commencing at 1:00 p.m., April 15, 2019,

       13   in the United States Courthouse, Denver, Colorado.

       14   _________________________________________________________________

       15              WHEREUPON, THE ELECTRONICALLY RECORDED PROCEEDINGS

       16   ARE HEREIN TYPOGRAPHICALLY TRANSCRIBED. . .

       17   _________________________________________________________________

       18                           APPEARANCES

       19              SCOTT BRENNER and GREGORY TIEMEIER, Attorneys at

       20   Law, appearing for the Plaintiffs.

       21              EMILY KEIMIG and BETH LENNON, Attorneys at Law,

       22   appearing for the Defendant.

       23   _________________________________________________________________

       24                     DISCOVERY CONFERENCE

       25



                         PATTERSON TRANSCRIPTION COMPANY
                         scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 2 of 9




                                                                          2




        1                       P R O C E E D I N G S

        2                (Whereupon, the within electronically recorded

        3   proceedings are herein transcribed, pursuant to order of

        4   counsel.)

        5                THE COURT:     Good afternoon.    Case Number

        6   16-cv-3099.     Make your appearances, please, plaintiff.

        7                MR. BRENNER:     Scott Brenner and Greg Tiemeier for

        8   the plaintiff.

        9                THE COURT:     Thank you.   And the defense.

       10                MS. KEIMIG:     Good afternoon, Your Honor.      Emily

       11   Keimig and Beth Ann Lennon on behalf of Dr. Polomsky.

       12                THE COURT:     Okay.   So if the issue is just

       13   defendant not wanting to identify documents that they believe

       14   are illegible or somehow spoliated, I need to hear from the

       15   defendants.

       16                MS. KEIMIG:     So, Your Honor, this is Ms. Keimig.

       17   I -- a little bit of background.         What plaintiffs are asking

       18   us to do is -- what they're asking for from you, Your Honor,

       19   is discovery related to their own documents.           I am not sure

       20   the entire scope, because Mr. Brenner's e-mail doesn't limit

       21   it.   I'm not sure the entire scope that they are requesting,

       22   i.e., are they asking for every single document that we have

       23   that we've received from them and that is illegible, because

       24   that is literally hundreds of thousands of pages of

       25   documents.



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 3 of 9




                                                                  3




        1              With respect to the specific 113 patient files that

        2   we have and that we have identified as patients who were

        3   treated with a PTK card, we asked counsel to go through

        4   those.   We received all those documents from them.   We

        5   compiled them into files, we Bates-labeled them and produced

        6   them back to plaintiff and we asked if they would go through

        7   each of those 113 patient files and tell us whether we had

        8   everything that they had.

        9              The reason we asked for that is because at various

       10   terms in this case we have been given entirely new

       11   information about the location and means of maintenance of

       12   various files, so we wanted to be sure that what we had,

       13   including illegible documents, was the same as what they had.

       14              And if for those 113 patients they had a document

       15   that they thought might be a legible copy of what we had as

       16   an illegible copy, we obviously wanted to have that legible

       17   copy, number one, to have the information and, number two, to

       18   ascertain whether the illegible copy that we had became

       19   illegible in the scan process.

       20              We also wanted to know, wholly apart from the

       21   illegible document problem, whether there were entirely

       22   different or new documents that they had in their patient

       23   files for these 113 patients that we did not have.    So -- and

       24   plaintiffs refused to do that, which is fine, but they know

       25   what we have and they can tell what's illegible.



                         PATTERSON TRANSCRIPTION COMPANY
                         scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 4 of 9




                                                                       4




        1                I think what they're asking us to do is go through

        2   those 113 files and give them those Bates labels, which, you

        3   know, if it's illegible, query how much -- how hopeful that

        4   is going to be them.      What's helpful is the context, and that

        5   is the way we produced the files back to them with the Bates

        6   labels because that shows what file our record indicate that

        7   illegible document is connected to.

        8                But the problem is not limited to, or our request

        9   to them was not limited to tell us if you have legible copies

       10   of illegible documents.       Our request was, please go through

       11   these 113 patient files that we have now been able to compile

       12   from -- I think at this point it's like seven or eight

       13   different productions, most of which are not OCR or

       14   Bates-labeled -- tell us of these 113 patients that we've

       15   been able to piece together files for if we have everything

       16   that you have, if we have the complete file.

       17                We can't possibly identify documents that we don't

       18   know exist.

       19                THE COURT:   Okay.    Well, hold on, let me cut you

       20   short.   I'm sure what Mr. Brenner is worried about and what

       21   is a fair question to ask is this.         If the defense at any

       22   time in this case intends to ask for any consequence for

       23   spoliated or illegible documents, they would have to show me

       24   the proof.     All he is asking for right now is what is that

       25   proof.



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 5 of 9




                                                                      5




        1              So if -- I will not entertain any motion for any

        2   consequence based on spoliated or illegible documents unless

        3   the defense shows its proof right now as to what it would

        4   rely on.   If you don't intend to do that, then I agree, this

        5   is irrelevant; but if you intend to do that, I'm requiring

        6   production of the documents or a listing of the documents you

        7   would at some point in this case use to ask for some kind of

        8   relief related to spoliated or illegible documents.        Is that

        9   what you're --

       10              MS. KEIMIG:    So they have --

       11              THE COURT:    Go ahead.

       12              MS. KEIMIG:    They have all of that.     They have all

       13   the documents, including their -- the illegible documents.

       14              THE COURT:    No, I know, but I think Mr. Brenner

       15   wants to know what you consider to be a spoliated or

       16   illegible document so that he knows in advance prior to

       17   facing any adverse jury instruction, a striking of any claim,

       18   any other request for relief that you would make what it is

       19   that you're going to be relying on in making any such motion

       20   so that he can mitigate damages, and I think it's a fair

       21   request.

       22              So you can either choose to provide a listing or

       23   whatever of the evidence you would throw to the Court to ask

       24   for any such relief, because you would have to do that.        I

       25   would have to have a factual basis for making any order in



                         PATTERSON TRANSCRIPTION COMPANY
                         scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 6 of 9




                                                                         6




        1   that regard.     All he is asking for, I think, is to show the

        2   proof right now.       Am I correct, Mr. Brenner?

        3                MR. BRENNER:     Yes, we would like the Bates number

        4   of any document they think is illegible, and then with

        5   respect to documents that they think are missing we would

        6   like them to say, We think, you know, the operative report

        7   from patient ABC is missing or the price sheet from patient

        8   XYZ is missing.

        9                THE COURT:     Understand.   So are we clear?

       10                MS. KEIMIG:     Can you give us just a moment, Your

       11   Honor?

       12                THE COURT:     Yes.   So this is kind of a Rule

       13   26(a)(1) disclosure requirement in advance of the filing of

       14   any motion for relief based on spoliation or illegible

       15   documents.

       16                (Pause)

       17                MS. LENNON:     Your Honor, this is Ms. Lennon.     I

       18   just wanted to clarify, we received over 100,000 pages of

       19   medical records from opposing counsel, electronic copies of

       20   medical records from Mr. Brenner and his client without Bates

       21   labels.   We have plugged them into our document software and

       22   Bates-labeled them in the order that we received them and

       23   intend on relying on all of them for purposes of filing our

       24   motion regarding spoliation and for sanctions as a result of

       25   that, although obviously we don't currently intend to attach



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 7 of 9




                                                                      7




        1   all 100,000-plus pages as an exhibit.

        2              So just to clarify, are you ordering us to provide

        3   them our Bates-labeled copies back to them or are you

        4   requesting or ordering us to provide them copies of the

        5   exhibits we intend to use for that motion before we file the

        6   motion?

        7              THE COURT:     I would say any evidence you're going

        8   to rely on to get an order from the Court that puts a penalty

        9   of some kind on the plaintiff, you need to provide that in

       10   advance.   That's what I'm saying.

       11              MR. BRENNER:    And to clarify, Your Honor, and

       12   identify which ones they believe are illegible or missing?

       13              THE COURT:     Well, I'm saying that -- I will not put

       14   any consequence on the plaintiff unless the evidence was

       15   shown to the plaintiff in advance to give them an opportunity

       16   to mitigate any penalty.     So whatever it is that the

       17   defendant would rely on in making any such motion needs to be

       18   identified now, and it doesn't have to be today or this week

       19   or this month even; just in a reasonable time period.         So

       20   it's just showing those cards before you play them.

       21              MR. BRENNER:     Your Honor, our -- our motion for

       22   summary judgment deadline is a month from today, I believe.

       23   So it would be nice to get that -- it seems reasonable to get

       24   that information within the next, say, by the end of the

       25   month, but it seems like it could be produced sooner.



                         PATTERSON TRANSCRIPTION COMPANY
                         scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 8 of 9




                                                                        8




        1                During the inspection of BLC, Ms. Lennon told me

        2   that 25 percent of the documents were illegible, or at least

        3   of their relevant ones were illegible, so clearly they've got

        4   some -- some accounting of which ones they think are

        5   illegible.

        6                MS. KEIMIG:     Your Honor, that's correct.    This is

        7   Ms. Keimig speaking.        That's correct, but those are hard copy

        8   documents.     It's the electronic documents that we have in the

        9   hundreds of thousands of pages.

       10                THE COURT:     Right.    Well, yeah, I -- whatever -- I

       11   will only consider documents, allegations of documents, if

       12   the plaintiff is on notice of precisely what those alleged

       13   missing, spoliated, destroyed, illegible documents are in

       14   advance.

       15                MR. BRENNER:     Thank you, Your Honor.

       16                THE COURT:     Okay.    All right, are we off the

       17   record?

       18                MR. BRENNER:     Yes.

       19                MS. KEIMIG:     Thank you, Your Honor.

       20                THE COURT:     All right.    Thank you, you guys, take

       21   care.

       22                (Whereupon, the within hearing was then in

       23   conclusion at 1:12 p.m.)

       24

       25



                           PATTERSON TRANSCRIPTION COMPANY
                           scheduling@pattersontranscription.com
Case 1:16-cv-03099-MEH Document 148 Filed 05/12/19 USDC Colorado Page 9 of 9




                                                                    9




        1                    CERTIFICATE OF TRANSCRIBER

        2   I certify that the foregoing is a correct transcript to the

        3   best of my ability to hear and understand the audio recording

        4   and based on the quality of the audio recording from the

        5   above-entitled matter.

        6

        7   /s/ Dyann Labo                         April 30, 2019

        8   Signature of Transcriber                    Date

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25



                        PATTERSON TRANSCRIPTION COMPANY
                        scheduling@pattersontranscription.com
